Detailed Office Action
	The communication dated 4/19/2021 has been entered and fully considered. Claim 1 is amended. New claims 64-74 are added. Claims 16-45, and 63 are cancelled. Claims 10-15 and 55-62 are withdrawn from examination. Claims 1-15, 55-62, and 64-74 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s arguments that the amended limitation in claim 1 is not disclosed by the cited prior arts have been fully considered and found to be persuasive (amendments of 4/19/2021, pages 11 and 14).  This limitation is novel and as the result claim 1 and its dependent claims 2-9 are allowed.
Applicant’s argument regarding the novelty of the original limitations of claim 1, has been fully considered and found not to be persuasive (amendments of 4/19/2021, pages 12-14). These arguments are addressed below in the order that they appear in the applicant’s arguments.
Applicant states that one of the structures that enables the difference of the instant invention is reflected in the flow barrier positioned between a first portion and a second portion of the area of the surface of the composite laminate. In the Office Action, it is asserted that the stop area 54 of HINZ (US-2002/0020934), hereinafter HINZ is equivalent to the flow barrier of claim 1. Applicant respectfully disagrees. The stop area 54 is positioned adjacent to the article 12, which clearly depicts a space between the corner of the article 12 and the stop area 54 so that the stop area 54 cannot reasonably be said to be on the laminate. In the Office Action, it is asserted that the flowable matrix material exits via the edge 42. Applicant respectfully disagrees and reiterates the edge 42 is not a second portion outside of the first portion and also that HINZ actually teaches the resin exiting the article via permeable peel play 52, which is placed on the top surface of the article 12
The Examiner respectfully disagrees. Claim 1 recites that the flow barrier is between the first portion and the second portion of the area and not on the area or on the laminate. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner clearly showed that the flow barrier is between these portions (see non-final office action of 1/19/2020 (page 4, 1st ¶). Also, note that FIG. 1 of HINZ illustrates the system before application of vacuum; once vacuum is applied the structure collapses and the flow barrier locates itself in between similar to the claim 1 limitation reciting “the flow barrier being positioned between the first portion of the area and a second portion of the area”.
Applicant states that while HINZ shows a gap between the end of the distribution fabric 44 and the edge of the laminate 12, Applicant asserts that the side surface 42 of the article 12 cannot fairly be considered a second portion outside of the first portion of the area of the laminate, as recited in claim 1.
 	The Examiner would like to ask why the side surface 42 cannot be considered a second portion outside the first portion. Claim 1 does not further recite the position of nd ¶). It happens that the second portion is perpendicular to the first potion in HINZ. That still reads on the limitation in dispute. 
	To reiterate the teaching of HINZ regarding this limitation, the Examiner notes that HINZ in FIGs. 1 and 4 shows the top surface of laminate 12 ends at 104, so the second portion 42 is located at a distance from the first portion that ends at 104. Considering that the first portion does not touch the second portion in HINZ, the flow barrier immediately below tape 56 is between these portions. Note that FIG. 1 of HINZ illustrates the system before application of vacuum; once vacuum is applied the structure collapses and the flow barrier locates itself in between.
	Regarding the exit of the resin, the Examiner submits that the resin has to exit the portion 42 since there is no other exit for the resin to reach the vacuum system; this is clearly demonstrated by the resin front 108 that reaches the edge 42 and exits {[FIG. 5]}. Ply 52 is located after the portion 42 and before the vacuum system 24 and directs the resin that exited 42 to the vacuum system 24 {[FIG. 1]}.
Interpretation of new Claim 64
In the interest of compact prosecution and proper examination, the Examiner, hereby, presents an interpretation of claim 64 that is considered to be consistent with the instant specification.
Claim 64 recites two new limitations of “first outer portion of the area” and “second outer portion of the area”. Note that these limitation are not recited as, for 
The Examiner also notes that any portions of the surface area of object 14 that is located in between the sealing members 26 cannot be called outer portions, since they are inner portions.
Claim 64 further recites a first and a second flow barrier and their positional relation with regard to the first and second outer portion of the area. Paragraph [0100] of instant specification recognizes the vacuum barrier 20 (one single element) as both the first and second bag (or member) and describes its positional relation with regards to the outer portions as recited in claim 64. For the purpose of examination, the examiner also interprets that a single vacuum barrier can constitute both the first and second flow barrier.
Claim Objections
Claim 64 is objected to because of the following informalities: in the last three lines of claim 64, the phrase “of the area” needs to be added after “the first outer portion” and the “second outer portion”. There are four occurrences.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 64-74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 64 in the last three lines recites: “the vacuum source being in fluid communication with the first outer portion (of the area) and the second outer portion (of the area) to draw the flowable matrix material out of the porous region via the first outer portion (of the area) and the second outer portion (of the area)”. There is no written description support in the instant disclosure showing that the vacuum source is in communication the “outer portion” as interpreted under claim 64 interpretation (see above). Instant FIG. 1 indicates that the vacuum source 40, due to the seals 26, is not in communication with the outer portion of the area of the object 14 as interpreted above. Seals 26 prevent the outer areas of 14 or outer edges of 14 (past seal 26) to be isolated from and not in communication with the vacuum source 40. 
As such claim 64 and its dependent claims 65-74 are rejected. For the purpose of examination, the Examiner interprets the vacuum source to be in communication with 
Claim 70 recites “third carrier configured to facilitate the flow of flowable matrix material exiting the second outer portion of the area toward the vacuum source”. As indicated above under 112(a) rejection of claim 64, the vacuum source is not in communication with the second outer portion of the area as interpreted by Examiner. As such there is no written description support for this limitation. Furthermore, the Examiner could not locate support for a third carrier and its positional relation with regard to the second outer portion of the area. As such this claim is rejected. For the purpose of examination, the Examiner interprets the vacuum source to be in communication with the first portion of the area and the second portion of the area and similar to the vacuum bag description above under interpretation of claim 64, the third and the second carrier to be the same.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 64-70 and 74 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HINZ (US-2002/0020934), hereinafter HINZ.
Regarding claim 64, HINZ discloses an apparatus that reads on the applicant claim of An apparatus for infusing a flowable matrix material into a porous region in a composite laminate via a surface of the composite laminate {[abstract], [0047], [0009] note the composite part is the laminate and since resin is infused into it, it is considered to be porous, [FIG. 1] 12 is the laminate}, the apparatus comprising: 
a vacuum barrier covering at least a first portion of an area of the surface of the composite laminate overlaying a location of the porous region in the composite laminate {[0016], [FIG. 1] 38 is the vacuum barrier that overlays the laminate 12 that is porous; it also covers a first portion of the surface of the laminate}, 
the vacuum barrier defining an enclosed volume comprising the first portion of the area of the surface of the composite laminate {[FIG. 1] the area/volume between 38 and top surface of 12 is the enclosed volume}; 
a supply of flowable matrix material available to the first portion of the area of the surface of the composite laminate {[0013], [FIG. 1] 70 is the resin or flowable matrix supply}; 
a flow barrier hindering a flow of the flowable matrix material {[0084], [FIG. 1] 54 is the flow barrier, note that the numbered 54 is above sealing tape 58, the examiner notes that the unnumbered flow barrier below sealing tape 56 is also part of 54 or flow barrier},
a first flow barrier hindering a flow of the flowable matrix material out of a first side of the first portion of the area via the surface of the composite laminate, the first flow barrier being positioned between the first portion of the area and a first outer portion of the area, the first outer portion of the area being outside the first portion of the area; a second flow barrier hindering a flow of the flowable matrix material out of a second side of the first portion of the area via the surface of the composite laminate, the second flow barrier being positioned between the first portion of the area and a second outer portion of the area, the second outer portion of the area being outside the first portion of the area {see claim 64 interpretation section above, consistent with the instant FIG. 1 and paragraph [0100] of instant specification, [FIG. 1] element 38 (vacuum foil) is similar to the vacuum bag 20 of the instant invention (thus first and second flow barrier) and covers the outer portions (first and second or left and right) of the object 12, since 38 is similar to vacuum bag 20 of the instant invention in relation to the object 12 (object 14 of the instant invention), it satisfies the positional relation), [FIG. 1] the second portion is the side surface 42 of the laminate 10, [FIG. 4] note the top surface ends at 104 since no resin flow is to the right hand side of 104, therefore, there is a distance between first portion and second portion 42, [FIG. 1] considering that the first port does not touch the second portion as shown above, the flow barrier below tape 56 is between the first and the second portion};
and a vacuum source in fluid communication with the enclosed volume and configured to cause the flowable matrix material in the first portion of the area to be drawn into the porous region {[0012], [FIG. 1] 24 is the vacuum source that is in communication with the enclosed volume, [FIG. 4] note the arrows that indicate the resin is flowing into the first}, 
the vacuum source being in fluid communication with the first outer portion and the second outer portion to draw the flowable matrix material out of the porous region via the first outer portion and the second outer portion {see 35 USC 112(a) section above, [FIG. 1] note the vacuum source is in communication with the entirety of object 12, thus in communication with its outer portion, first portion, and the second portion as outlined above}. 
Regarding claims 65 and 66, HINZ discloses an apparatus that reads on the applicant claim of wherein the vacuum barrier also covers the first outer portion of the area and the enclosed volume includes the first outer portion of the area (claim 65), wherein the vacuum barrier also covers the second outer portion of the area and the enclosed volume includes the second outer portion of the area (claim 66) {see analysis and interpretation of claim 64 above, [FIG. 1] note that 38 upon collapse will cover area of the first portion, second portion and the outer portions 42 the enclosed volume also comprises the first/second area}.
  Regarding claim 67, HINZ discloses an apparatus that reads on the applicant claim of further comprising: a first carrier configured to facilitate the distribution of flowable matrix material across at least some of the first portion of the area {[0013], [FIG. 1] distribution fabric 44 is the first carrier}; 
and a second carrier configured to facilitate the flow of flowable matrix material exiting the first outer portion of the area toward the vacuum source {[0083], [FIG. 1] ply 52 is the second carrier letting resin to move toward resin receiving chamber 36}.
Regarding claim 68, HINZ discloses an apparatus that reads on the applicant claim of wherein the first flow barrier comprises a gap between the first carrier and the second carrier {[0094] note the alternative embodiment, [FIG. 2] note the flow barrier 86 (the stop film) comprises the gap between first carrier 44 (the bottom dashed line) and the second carrier 82 (note when collapsed the stop film 86 extends in this gap}.  
Regarding claim 69, HINZ discloses an apparatus that reads on the applicant claim of wherein the first flow barrier comprises a release film overlaying the first carrier and the second carrier and extending across the gap between the first carrier and the second carrier {[FIG. 2] the top film 44 is interpreted as the release film; it overlays the first carrier (the below dashed line, not numbered) and second carrier 84 when the vacuum is applied and the structure is collapsed, note that after impregnation and curing, the article 12 is separated thus 44 is released and act as a release film}.
 Regarding claim 70, HINZ discloses an apparatus that reads on the applicant claim of further comprising a third carrier configured to facilitate the flow of flowable matrix material exiting the second outer portion of the area toward the vacuum source {see claim 64 interpretation and analysis above, see section 112(a) above, [FIG. 1] ply 52 is the second carrier (or third carrier) letting resin to move toward resin receiving chamber 36}.  
Regarding claim 74, HINZ discloses an apparatus that reads on the applicant claim of further comprising a flexible caul plate disposed inside the enclosed volume {[0033] note the teaching of cover film (or caul plate), since it will have to collapse when vacuum is applied has to be flexible thus taught as a film}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 71-73 are rejected under 35 U.S.C. 103 as being unpatentable over HINZ as applied to claim 1 above, and further in view of MILLAR (US-2014/0224410), hereinafter MILLAR.
Regarding claims 71-73, HINZ discloses all the limitations of claim 64. HINZ, however, is silent on forming a hole in the composite laminate and inserting a structural pin in the formed hole.
In the same field of endeavor that is related to apparatus for forming fiber reinforced composite structures, MILLAR discloses an apparatus that reads on applicant claims 71-73:
Claim 71: wherein the composite laminate comprises a formed hole extending at least partially through the composite laminate from the surface inside the first portion of the area to facilitate the infusion of flowable matrix material into the porous region, and the apparatus comprises a structural pin extending into the formed hole, the structural pin being configured to define a passageway for the flowable matrix material between the structural pin and a wall of the formed hole {[0029] note pre-drilled hole thus resin flow into them, [0017] note that control rod is the structural pin that is inserted into the bore or hole, [0181] note the teaching on the resin flowing around the control rod thus the passageways are configured}.
Claim 72: wherein the structural pin comprises fibrous material {[0153] note fibrous filler}.
Claim 73: wherein the structural pin protrudes from the surface of the composite laminate {[0154] note the cutting off the top head 62 that is protruded from the surface}. 	At the effective filing date of the instant invention, it would have been obvious to [0015]}. 
An artisan would have been motivated to have incorporated the MILLAR’s teaching in the apparatus of HINZ, since, similar to MILLAR, HINZ’s method and apparatus is used to infuse resin into the dry workpiece {[0004], [0009], [0014]} and in the case of a larger workpiece (or two workpieces on top of each other) the potential of slippage exists. Thus, the artisan would have been motivated to look to prior art to determine an optimum apparatus to prevent this slippage. The prior art that the artisan seeks is MILLAR.
The Examiner notes that the motivation taught by MILLAR may be different from the instant application’s motivation for incorporation of holes and structural pins. However, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant {see MPEP 2144(IV)}.
Allowable Subject Matter
Claims 1-9 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748